Exhibit 10.50

EQUITY PLEDGE AGREEMENT

THIS EQUITY PLEDGE AGREEMENT (this “Agreement”) is entered into as of June 29,
2007 by and among LATIN NODE, INC., a Florida corporation (“Latin Node”), LATIN
NODE LLC, a Florida limited liability company (“Latin LLC”), ELANDIA, INC., a
Delaware corporation (“Elandia”), Latin Node Europe, GmbH, a corporation formed
under the laws of Germany (“Latin Europe”) and RETAIL AMERICAS VOIP, LLC, a
Delaware limited liability company (“Retail Americas”, together with Latin Node,
Latin LLC, Latin Europe and Elandia, each a “Pledgor”, collectively the
“Pledgors”) and LAURUS MASTER FUND, LTD., a Cayman Islands company (“Laurus”).

RECITALS

WHEREAS, pursuant to that certain Security Agreement, dated as of the date
hereof (as amended, modified, extended, renewed or replaced from time to time,
the “Security Agreement” together with all documents, instruments and agreements
executed in connection therewith, collectively, the “Documents”) by and among
Latin Node, certain Subsidiaries of Latin Node named therein including, without
limitation, Latin LLC (Latin Node together with such Subsidiaries, collectively,
the “Borrowers”), Elandia and Laurus, Laurus agreed to extend certain financial
accommodations to Borrowers.

WHEREAS, it is a condition precedent to the effectiveness of the Security
Agreement and the obligations of Laurus thereunder that the Pledgors shall have
executed and delivered this Agreement in favor of Laurus.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Security Agreement.

2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time or otherwise, of the
Secured Obligations (as defined in Section 3 hereof), each Pledgor hereby
pledges and assigns to Laurus, and grants to Laurus, a first priority security
interest in any and all right, title and interest of such Pledgor in and to the
following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):

(a) Equity Interests. The outstanding stock and/or membership interests set
forth on Schedule 1 attached hereto together with the certificates (or other
agreements or instruments), if any, representing such stock and/or membership
interests, and all options and other rights, contractual or otherwise, with
respect thereto (collectively, together with the shares of stock and membership
interests and/or proceeds described in Sections 2(b) and 2(c) below, the “Equity
Interests”), including, but not limited to, the following:

(i) all shares or securities representing a dividend on any of the Equity
Interests, or representing a distribution or return of capital upon or in
respect of the Equity Interests, or resulting from a stock split, revision,
reclassification or other exchange therefor, and any subscriptions, warrants,
rights or options issued to the holder of, or otherwise in respect of, the
Equity Interests; and



--------------------------------------------------------------------------------

(ii) without affecting the obligations of any Pledgor under any provision
prohibiting such action hereunder or under any Document, in the event of any
consolidation or merger involving the issuer of any Equity Interests and in
which such issuer is not the surviving entity, all shares of each class of the
stock of the successor entity formed by or resulting from such consolidation or
merger.

(b) Additional Interests. (i) 100% (or, if less, the full amount owned by each
Pledgor) of each class of the issued and outstanding stock and/or membership
interests owned by such Pledgor of any Person which hereafter becomes a Domestic
Subsidiary, including, without limitation, the certificates, if any,
representing such stock and/or membership interests.

(ii) 66.66 (or, if less, the full amount owned by each Pledgor) of each class of
the issued and outstanding stock and/or membership interests owned by such
Pledgor of any Person which hereafter becomes a Subsidiary (other than a
Domestic Subsidiary), including, without limitation, the certificates, if any,
representing such stock and/or membership interests.

(c) Proceeds. All proceeds and products of the foregoing, however and whenever
acquired and in whatever form.

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that each Pledgor may from time to time hereafter deliver
additional shares of stock and/or membership interests, as applicable, to Laurus
as collateral security for the Secured Obligations. Upon delivery to Laurus,
such additional shares of stock and/or membership interests shall be deemed to
be part of the Collateral and shall be subject to the terms of this Agreement
whether or not Schedule 1 is amended to refer to such additional shares or
membership interests.

3. Security for Secured Obligations. The security interest created hereby in the
Collateral of each Pledgor constitutes continuing collateral security for all of
the following (the “Secured Obligations”): All obligations owing by Pledgors,
the Borrowers or any Guarantor (including, without limitation, interest accruing
at the Contract Rate for the Term Loan (as defined in the Security Agreement)
after the occurrence of an Event of Default and interest accruing at the
Contract Rate for the Term Loan after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to any Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) and all other obligations
and liabilities of each Pledgor, Borrower and/or Guarantor to Laurus, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Security Agreement, this Agreement, the other Documents or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to Laurus that are required to be paid by the Borrowers
pursuant to the terms of the Security Agreement, this Agreement or any other
Document).

 

2



--------------------------------------------------------------------------------

4. Delivery of the Collateral. Each Pledgor hereby agrees that:

(a) Delivery of Certificates. Pledgors shall deliver to Laurus
(i) simultaneously with or prior to execution and delivery of this Agreement,
all certificates representing the Equity Interests and (ii) promptly upon the
receipt thereof by or on behalf of each Pledgor, all other certificates and
instruments constituting the Collateral. Prior to delivery to Laurus, all such
certificates and instruments constituting the Collateral shall be held in trust
by Pledgors for the benefit of Laurus pursuant hereto. All such certificates
shall be delivered in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank,
substantially in the form provided in Schedule 2 attached hereto.

(b) Additional Securities. If any Pledgor shall receive by virtue of its being
or having been the owner of any Collateral, any (i) stock certificate,
membership certificate or other certificate representing stock or a membership
interest, including without limitation, any certificate representing a dividend
or distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares
or membership or equity interests, stock splits, spin-off or split-off,
promissory notes or other instrument; (ii) option or right, whether as an
addition to, substitution for, or an exchange for, any Collateral or otherwise;
(iii) dividends payable in securities; or (iv) distributions of securities in
connection with a partial or total liquidation, dissolution or reduction of
capital, capital surplus or paid-in surplus, then such Pledgor shall receive
such certificate, instrument, option, right or distribution in trust for the
benefit of Laurus, shall segregate it from such Pledgor’s other property and
shall deliver it forthwith to Laurus in the exact form received together with
any necessary endorsement and/or appropriate stock power or membership interest
power, as applicable, duly executed in blank, substantially in the form provided
in Schedule 2, to be held by Laurus as Collateral and as further collateral
security for the Secured Obligations.

(c) Financing Statements. Each Pledgor authorizes Laurus to file such UCC (as
defined herein) or other applicable financing statements as may be reasonably
requested by Laurus in order to perfect and protect the security interest
created hereby in the Collateral.

5. Representations and Warranties. Each Pledgor hereby represents and warrants
to Laurus, that so long as any of the Secured Obligations remain outstanding or
any Document is in effect:

(a) Authorization of the Equity Interests. The Equity Interest are duly
authorized and validly issued, are fully paid and nonassessable and are not
subject to the preemptive rights of any Person. All other shares of stock or
membership interests constituting Collateral will be duly authorized and validly
issued, fully paid and nonassessable and not subject to the preemptive rights of
any Person.

(b) Title. Each Pledgor has good and indefeasible title to the Collateral and
will at all times be the legal and beneficial owner of such Collateral free and
clear of any Lien, other than Permitted Liens. Except with respect to Permitted
Liens, there exists no “adverse claim” within the meaning of Section 8-102 of
the Uniform Commercial Code as in effect in the State of New York (the “UCC”)
with respect to the Equity Interests.

 

3



--------------------------------------------------------------------------------

(c) Exercising of Rights. To the best of each Pledgor’s knowledge, the exercise
by Laurus of its rights and remedies hereunder will not violate any law or
governmental regulation or any material contractual restriction binding on or
affecting any Pledgor or any of its property.

(d) Pledgors’ Authority. No authorization, approval or action by, and no notice
or filing with any governmental authority or with the issuer of any Equity
Interests is required either (i) for the pledges made by Pledgors or for the
granting of the security interests by Pledgors pursuant to this Agreement or
(ii) to the best of each Pledgor’s knowledge, for the exercise by Laurus of its
rights and remedies hereunder (except as may be required by laws affecting the
offering and sale of securities).

(e) Security Interest/Priority. This Agreement creates a valid first priority
security interest in favor of Laurus in the Collateral. The taking possession by
Laurus of the certificates, if any, representing the Equity Interests and all
other certificates and instruments constituting Collateral will perfect and
establish the first priority of Laurus’s security interest, in the Equity
Interests and, when properly perfected by filing or registration, in all other
Collateral represented by such Equity Interests and instruments securing the
Secured Obligations. Except as set forth in this Section 5(e), no action is
necessary to perfect or otherwise protect such security interest.

6. Covenants. Each Pledgor hereby covenants, that so long as any of the Secured
Obligations remain outstanding or any Document is in effect, each Pledgor,
shall:

(a) Books and Records. Mark its books and records (and shall cause each issuer
of the Equity Interests of such Pledgor to mark its books and records) to
reflect the security interest granted to Laurus, pursuant to this Agreement and
the other Documents.

(b) Defense of Title. Warrant and defend title to and ownership of the
Collateral at its own expense against the claims and demands of all other
parties claiming an interest therein, keep the Collateral free from all Liens,
except for Permitted Liens, and not sell, exchange, transfer, assign, lease or
otherwise dispose of the Collateral or any interest therein, except as permitted
under the Security Agreement.

(c) Further Assurances. Promptly execute and deliver at its expense all further
instruments and documents and take all further action that may be reasonably
necessary and desirable or that Laurus may reasonably request in order to
(i) perfect and protect the security interest created hereby in the Collateral
(including without limitation any and all action necessary to satisfy Laurus
that Laurus has obtained a first priority perfected security interest in any
stock and/or membership interest; (ii) enable Laurus to exercise and enforce its
rights and remedies hereunder in respect of the Collateral; and (iii) otherwise
effect the purposes of this Agreement, including, without limitation and if
requested by Laurus, delivering to Laurus irrevocable proxies in respect of the
Collateral.

(d) Amendments. Not make or consent to any amendment or other modification or
waiver with respect to any of the Collateral or enter into any agreement or
allow to exist any restriction with respect to any of the Collateral other than
pursuant hereto or as may be permitted under the Security Agreement, including,
without limitation, any amendment that would (i) impair the Collateral or
adversely affect in any respect the rights, privileges, benefits and security
interests provided to or intended to be

 

4



--------------------------------------------------------------------------------

provided to Laurus or (ii) that in any way adversely affects the perfection of
the security interest of Laurus in the Collateral, including, without
limitation, any amendment electing to no longer treat any membership interest as
a security under Section 8-103 of the Code, or any election to turn any
previously certificated membership interest into an uncertificated membership
interest.

(e) Compliance with Securities Laws. File all reports and other information now
or hereafter required to be filed by such Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Collateral.

7. Advances by Laurus. On failure of any Pledgor to perform any of the covenants
and agreements contained herein, Laurus may, at its sole option and in its sole
discretion, perform the same and in so doing may expend such sums as Laurus may
reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien (other than a Permitted
Lien), expenditures made in defending against any adverse claim (other than a
Permitted Lien) and all other expenditures which Laurus may make for the
protection of the security hereof or which may be compelled to make by operation
of law. All such sums and amounts so expended shall be repayable by Pledgors
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the Contract Rate for the Term Loan. No such performance
of any covenant or agreement by Laurus on behalf of any Pledgor, and no such
advance or expenditure therefor, shall relieve Pledgors of any default under the
terms of this Agreement or the other Documents. Laurus may make any payment
hereby authorized in accordance with any bill, statement or estimate procured
from the appropriate public office or holder of the claim to be discharged
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by Pledgors
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

8. Events of Default. Each of the following shall constitute an event of default
(“Event of Default”) hereunder:

(a) An “Event of Default” under any Document or any agreement or note related to
any Document shall have occurred and be continuing beyond any applicable cure
period;

(b) Any Pledgor shall default in the performance of any of its obligations under
any agreement between any Pledgor and Laurus, including, without limitation,
this Agreement, and such default shall not be cured during any applicable cure
period;

(c) Any representation or warranty of any Pledgor made herein, in any Document
or in any agreement, statement or certificate given in writing pursuant hereto
or thereto or in connection herewith or therewith shall be false or misleading
in any material respect;

 

5



--------------------------------------------------------------------------------

(d) Any portion of the Collateral is subjected to a levy of execution,
attachment, distraint or other judicial process or any portion of the Collateral
is the subject of a claim (other than by Laurus) of a Lien or other right or
interest in or to the Collateral and such levy or claim shall not be cured,
disputed or stayed within a period of fifteen (15) business days after the
occurrence thereof; or

(e) Any Pledgor shall (i) apply for, consent to, or suffer to exist the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or other fiduciary of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of creditors,
(iii) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, or fail to have dismissed, within thirty
(30) days, any petition filed against it in any involuntary case under such
bankruptcy laws, or (vii) take any action for the purpose of effecting any of
the foregoing.

9. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, Laurus shall have, in respect of the Collateral, in
addition to the rights and remedies provided herein, in the Documents or by law,
the rights and remedies of a secured party under the UCC or any other applicable
law.

(b) Transfer and Sale of Collateral. Upon the occurrence of an Event of Default
and during the continuation thereof, without limiting the generality of this
Section and without notice, Laurus may, in its sole discretion, sell or
otherwise dispose of or realize upon the Collateral, or any part thereof, in one
or more parcels, at public or private sale, at any exchange or broker’s board or
elsewhere, at such price or prices and on such other terms as Laurus may deem
commercially reasonable, for cash, credit or for future delivery or otherwise in
accordance with applicable law. To the extent permitted by law, Laurus may in
such event, bid for the purchase of such securities. Each Pledgor agrees that,
to the extent notice of sale shall be required by law and has not been waived by
such Pledgor, any requirement of reasonable notice shall be met if notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to such
Pledgor, in accordance with the notice provisions of Section 29 of the Security
Agreement at least ten (10) days before the time of such sale. Laurus shall not
be obligated to make any sale of the Collateral regardless of notice of sale
having been given. Laurus may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.

(c) Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, each Pledgor recognizes that Laurus may deem it
impracticable to effect a public sale of all or any part of the Equity Interests
or any of the securities constituting the Collateral and that Laurus may,
therefore, determine to make one or more private sales of any such securities to
a restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges
that any such

 

6



--------------------------------------------------------------------------------

private sale may be at prices and on terms less favorable to the seller than the
prices and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and that Laurus shall have no
obligation to delay sale of any such securities for the period of time necessary
to permit the issuer of such securities to register such securities for public
sale under the Securities Act of 1933, as amended. Each Pledgor further
acknowledges and agrees that any offer to sell such securities which has been
made privately in the manner described above shall be deemed to involve a
“public sale” under the UCC, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act of 1933, as amended, and Laurus may,
in such event, bid for the purchase of such securities.

(d) Retention of Collateral. In addition to the rights and remedies hereunder,
upon the occurrence and during the continuance of an Event of Default, Laurus
may, after providing the notices required by Section 9-620 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, retain all or any portion of the Collateral in satisfaction of the
Secured Obligations. Unless and until Laurus shall have provided such notices,
however, Laurus shall not be deemed to have retained the Collateral in
satisfaction of any Secured Obligations for any reason.

(e) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which Laurus is legally
entitled, Pledgors shall be, jointly and severally, liable for the deficiency,
together with interest thereon at the Contract Rate for the Term Loan, together
with the costs of collection and the reasonable fees of any attorneys employed
by Laurus to collect such deficiency. Any surplus remaining after the full
payment and satisfaction of the Secured Obligations shall be returned to
Pledgors, or to whomsoever a court of competent jurisdiction shall determine to
be entitled thereto.

10. Rights of Laurus.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Pledgor hereby designates and appoints Laurus, and each of its designees or
agents as attorney-in-fact of such Pledgor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuance of an Event of Default:

(i) to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Collateral, all as Laurus may reasonably determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as Laurus may deem reasonably
appropriate;

(iv) to pay or discharge taxes, liens, security interests, or other encumbrances
levied or placed on or threatened against the Collateral;

 

7



--------------------------------------------------------------------------------

(v) to direct any parties liable for any payment under any of the Collateral to
make payment of any and all monies due and to become due thereunder directly to
Laurus or as Laurus shall direct;

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Collateral;

(vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

(viii) to settle, compromise or adjust any suit, action or proceeding described
above and, in connection therewith, to give such discharges or releases as
Laurus may deem reasonably appropriate;

(ix) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, pledge agreements, affidavits, notices
and other agreements, instruments and documents that Laurus may determine
necessary in order to perfect and maintain the security interests and liens
granted in this Agreement and in order to fully consummate all of the
transactions contemplated therein;

(x) to exchange any of the Collateral or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Collateral with
any committee, depository, transfer agent, registrar or other designated agency
upon such terms as Laurus may determine;

(xi) to vote for a shareholder, partner or member resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Equity
Interests into the name of Laurus or into the name of any transferee to whom the
Equity Interests or any part thereof may be sold pursuant to Section 9 hereof;
and

(xii) to do and perform all such other acts and things as Laurus may reasonably
deem to be necessary, proper or convenient in connection with the Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations remain outstanding or
any Document is in effect. Laurus shall be under no duty to exercise or withhold
the exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to Laurus in this Agreement, and shall not be liable for any
failure to do so or any delay in doing so. Laurus shall not be liable for any
act or omission or for any error of judgment or any mistake of fact or law in
its individual capacity or its capacity as attorney-in-fact except acts or
omissions resulting from its gross negligence or willful misconduct. This power
of attorney is conferred on Laurus solely to protect, preserve and realize upon
its security interest in Collateral.

(b) Performance by Laurus of any Pledgor’s Obligations. If any Pledgor fails to
perform any agreement or obligation contained herein, Laurus itself may perform,
or cause performance of, such agreement or obligation, and the expenses of
Laurus incurred in connection therewith shall be payable by Pledgors pursuant to
Section 7 hereof.

 

8



--------------------------------------------------------------------------------

(c) Assignment by Laurus. Subject to Section 23 of the Security Agreement,
Laurus may from time to time assign the Secured Obligations and any portion
thereof and/or the Collateral and any portion thereof, and the assignee shall be
entitled to all of the rights and remedies of Laurus under this Agreement in
relation thereto.

(d) Laurus’s Duty of Care. Other than the exercise of reasonable care to assure
the safe custody of the Collateral while being held by Laurus hereunder, Laurus
shall have no duty or liability to preserve rights pertaining thereto, it being
understood and agreed that each Pledgor shall be responsible for preservation of
all rights in the Collateral, and Laurus shall be relieved of all responsibility
for the Collateral upon surrendering it or tendering the surrender of it to the
Pledgors. Laurus shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which Laurus accords its own
property, which shall be no less than the treatment employed by a reasonable and
prudent Laurus in the industry, it being understood that Laurus shall not have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not Laurus has or is deemed to have knowledge of such
matters; or (ii) taking any necessary steps to preserve rights against any
parties with respect to any Collateral.

(e) Voting Rights in Respect of the Collateral.

(i) So long as no Event of Default shall have occurred and be continuing, to the
extent permitted by law, each Pledgor may exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement or any Document; and

(ii) Upon the occurrence and during the continuance of an Event of Default, all
rights of Pledgors to exercise the voting and other consensual rights which they
would otherwise be entitled to exercise pursuant to clause (i) of this
subsection (e) shall cease and all such rights shall thereupon become vested in
Laurus which shall then have the sole right to exercise such voting and other
consensual rights.

(f) Dividend Rights in Respect of the Collateral.

(i) So long as no Event of Default shall have occurred and be continuing or no
other Document prohibits the making or receiving of any dividends and other
distributions and subject to Section 4(b) hereof, Pledgors may receive and
retain any and all dividends and other distributions (other than dividends and
other distributions constituting Collateral which are addressed hereinabove) or
interest paid in respect of the Collateral to the extent they are allowed under
the Documents.

(ii) Upon the occurrence and during the continuance of an Event of Default:

(A) all rights of each Pledgor to receive the dividends, other distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to paragraph (i) of this subsection shall cease and all such rights
shall thereupon be vested in Laurus which shall then have the sole right to
receive and hold such dividends, other distributions and interest payments as
Collateral; and

 

9



--------------------------------------------------------------------------------

(B) all dividends and interest payments which are received by any Pledgor
contrary to the provisions of paragraph (A) of this clause shall be received in
trust for the benefit of Laurus, shall be segregated from other property or
funds of such Pledgor and shall be forthwith paid over to Laurus as Collateral
in the exact form received, to be held by Laurus as Collateral and as further
collateral security for the Secured Obligations.

(g) Release of Collateral. Laurus may release any of the Collateral from this
Agreement or may substitute any of the Collateral for other Collateral without
altering, varying or diminishing in any way the force, effect, lien, pledge or
security interest of this Agreement as to any Collateral not expressly released
or substituted, and this Agreement shall continue as a first priority lien on
all Collateral not expressly released or substituted.

11. Application of Proceeds. Upon the occurrence of and during the continuance
of an Event of Default, any payments in respect of the Secured Obligations and
any proceeds of any Collateral, when received by Laurus in cash or its
equivalent, will be applied as follows: first, to all reasonable costs and
expenses of Laurus (including without limitation reasonable attorneys’ fees and
expenses) incurred in connection with the implementation and/or enforcement of
this Agreement and/or any of the other Documents; second, to the principal
amount of the Secured Obligations; third, to such of the Secured Obligations
consisting of accrued but unpaid interest and fees; fourth, to all other amounts
payable with respect to the Secured Obligations; and fifth, to the payment of
the surplus, if any, to whoever may be lawfully entitled to receive such
surplus. Pledgors shall remain jointly and severally liable to Laurus for any
deficiency.

12. Costs of Counsel. If at any time hereafter, whether upon the occurrence of
an Event of Default or not, Laurus employs counsel to prepare or consider
amendments, waivers or consents with respect to this Agreement, or to take
action or make a response in or with respect to any legal or arbitral proceeding
relating to this Agreement or relating to the Collateral, or to protect the
Collateral or exercise any rights or remedies under this Agreement or with
respect to the Collateral, then Pledgors agree to promptly pay upon demand any
and all such reasonable documented costs and expenses incurred by Laurus, all of
which costs and expenses shall constitute Secured Obligations hereunder.

13. Continuing Agreement.

(a) This Agreement shall be a continuing agreement in every respect and shall
remain in full force and effect so long as any Document is in effect or any
amounts payable thereunder shall remain outstanding. Upon such payment and
termination, this Agreement shall be automatically terminated and Laurus shall,
upon the request and at the expense of Pledgors, forthwith release all of its
liens and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by Pledgors
evidencing such termination including, without limitation, all certificates

 

10



--------------------------------------------------------------------------------

evidencing the Collateral together with any related stock or membership
interests powers delivered to Laurus by any Pledgor. Notwithstanding the
foregoing, all releases and indemnities provided hereunder shall survive
termination of this Agreement.

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by Laurus as a preference, fraudulent conveyance or otherwise under any
bankruptcy, insolvency or similar law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Secured
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including without limitation any reasonable legal fees and
disbursements) incurred by Laurus in defending and enforcing such reinstatement
shall be deemed to be included as a part of the Secured Obligations.

14. Amendments; Waivers; Modifications. This Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
in accordance with the terms of the Security Agreement.

15. Successors in Interest. This Agreement shall create a continuing security
interest in the Collateral and shall be binding upon each Pledgor, its
successors and assigns and shall inure, together with the rights and remedies of
Laurus hereunder, to the benefit of Laurus and its successors and permitted
assigns; provided, however, that no Pledgor may assign its rights or delegate
its duties hereunder without the prior written consent of Laurus. To the fullest
extent permitted by law, each Pledgor hereby releases Laurus, and its successors
and permitted assigns, from any liability for any act or omission relating to
this Agreement or the Collateral, except for any liability arising from the
gross negligence or willful misconduct of Laurus, or its officers, employees or
agents.

16. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 29 of the Security Agreement.

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.

18. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Agreement.

19. Governing Law; Consent to Jurisdiction and Service of Process; Waiver of
Jury Trial. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. THE PROVISIONS OF THE SECURITY AGREEMENT
RELATING TO CONSENT TO JURISDICTION AND WAIVER OF JURY TRIAL ARE HEREBY
INCORPORATED BY REFERENCE HEREIN, MUTATIS MUTANDIS.

 

11



--------------------------------------------------------------------------------

20. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

21. Entirety. This Agreement and the other Documents represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Documents or the transactions contemplated herein
and therein.

22. Survival. All representations and warranties of Pledgors hereunder shall
survive the execution and delivery of this Agreement and the other Documents.

23. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real and other personal property owned by Pledgor), or by a
guarantee, endorsement or property of any other Person, then Laurus shall have
the right to proceed against such other property, guarantee or endorsement upon
the occurrence and during the continuance of any Event of Default, and Laurus
has the right, in its sole discretion, to determine which rights, security,
liens, security interests or remedies Laurus shall at any time pursue,
relinquish, subordinate, modify or take with respect thereto, without in any way
modifying or affecting any of them or any of Laurus’s rights or the Secured
Obligations under this Agreement or under any other of the Documents.

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

LATIN NODE, INC.

By:

 

/s/ Jorge Granados

Name:

 

Jorge Granados

Title:

 

CEO

ELANDIA, INC.

By:

 

/s/ Harry G. Hobbs

Name:

 

Harry G. Hobbs

Title:

 

President and CEO

RETAIL AMERICAS VOIP, LLC

By:

 

/s/ Jorge Granados

Name:

 

Jorge Granados

Title:

 

Manager

LATIN NODE EUROPE, GMBH

By:

 

/s/ Jorge Granados

Name:

 

Jorge Granados

Title:

 

Manager

LAURUS MASTER FUND, LTD.

By:

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE TO

EQUITY PLEDGE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1

to

Equity Pledge Agreement

Dated as of June 29, 2007

In favor of Laurus Master Fund, Ltd.

Stock / Membership Interests Owned by Pledgors

 

14



--------------------------------------------------------------------------------

Pledgor

  

Issuer

   Number of
Shares/
Interests    Certificate
Number    Percentage
Ownership  

Latin Node, Inc.

   Latin Node LLC       01    100 %

Latin Node, Inc.

   Latinode Communications Corporation    100    01    100 %

Latin Node, Inc.

   TS Telecommunications, Inc.    100    01    100 %

Latin Node, Inc.

   Nsite Software, LLC       01    100 %

Latin Node, Inc.

   Tropical Star Communications, Inc.    100    01    100 %

Latin Node, Inc.

   Total Solutions Telecom Inc.    1000    01    100 %

Latin Node, Inc.

   Latin Node Europe, GmbH          66.66 %

Elandia, Inc.

   Latin Node, Inc.    8,000,000       80 %

Retail Americas VoIP, LLC

   Latin Node, Inc.    2,000,000       20 %

Latin Node LLC

   LN Comunicaciones, S.A.          66.66 %

Latin Node Europe, GmbH

   CrossFoneEurope GmbH          66.66 %

 

15



--------------------------------------------------------------------------------

SCHEDULE 2

to

Equity Pledge Agreement

Dated as of June 29, 2007

In favor of Laurus Master Fund, Ltd.

[Irrevocable Stock Power] [Membership Interest Power]

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

the following [shares of stock/membership interest] of                     , a
                    :

 

No. of [Shares] [Units]

 

Certificate No.

   

and irrevocably appoints                                          its agent and
attorney-in-fact to transfer all or any part of such [stock/membership
interests] and to take all necessary and appropriate action to effect any such
transfer. The agent and attorney-in-fact may substitute and appoint one or more
persons to act for him. The effectiveness of a transfer pursuant to this stock
power shall be subject to any and all transfer restrictions referenced on the
face of the certificates evidencing such interest or in the [certificate of
incorporation/articles of organization] or [bylaws/operating agreement] of the
subject [corporation/limited liability company], to the extent they may from
time to time exist.

 

 

a                                         

By:

 

 

Name:

 

 

Title:

 

 

 

16